            Case 1:20-cv-09398-CM Document 5 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDRE FONSECA,
                              Plaintiff,                                     20-CV-9398 (CM)
                     -against-
                                                                         ORDER OF DISMISSAL
 COMMISSIONER CYNTHIA BRANN, et al.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 13, 2020, the Court directed Plaintiff, within thirty days, to

either submit a completed request to proceed in forma pauperis (IFP) application and prisoner

authorization or to pay the $400.00 in fees that are required to bring a civil action in this Court.1

That order specified that failure to comply would result in dismissal of the complaint. On

January 5, 2021, the order was returned to the Court with a notation on the envelope indicating

that Plaintiff is no longer held at that facility. Plaintiff has not complied with the Court’s order,

has failed to notify the Court of a change of mailing address, and has not initiated any further

contact with the Court, written or otherwise. Accordingly, the complaint is dismissed without

prejudice. See 28 U.S.C. §§ 1914, 1915.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.




        1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was
filed prior to December 1, 2020, the increased filing fees do not apply to this action.
          Case 1:20-cv-09398-CM Document 5 Filed 01/12/21 Page 2 of 2




Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   January 12, 2021
          New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge




                                               2
